DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01 March 2021 has been entered, leaving claims 1-6, 8, 10-18, and 21-24 pending, of which claim 24 is new.

Election/Restrictions
While the election made in the reply filed on 01 March 2021 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 31 December 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine A. Shultz on 22 March 2021.

The application has been amended as follows: 

1. 	(Currently Amended) An electrospinning device comprising:
	a container for holding a liquid comprising a polymer melt or a polymer solution;
	a nozzle configured to outlet a stream of the liquid from the container;
	a collector for collecting the liquid in the form of electro spun material coming from the nozzle during an electrospinning process so as to form a fibrous structure on a surface of the collector;
	a voltage supply system configured to create a voltage difference between the nozzle and the collector[; 
	an optical measurement system, wherein the optical measurement system comprises a laser device and an optical sensor, wherein the laser device is configured to send a light beam towards the collector and the sensor is configured to measure reflected radiation of the light beam coming from the collector and/or the fibrous structure, the optical measurement system being configured to measure a baseline distance between the surface of the collector and the optical measurement system at[ a plurality of predefined locations so as to form an initial height map of at least part of the collector, and to repeatedly measure a momentary distance between a momentary top layer of the fibrous structure being formed and the optical measurement system at the[ plurality of predefined locations during the electrospinning process; and
s and the momentary distances from the optical measurement system and to calculate a momentary thickness of the fibrous structure for the[ plurality of locations.

2.	(Original) The electrospinning device according to claim 1, wherein the collector is movably arranged relative to the nozzle.
	
3.	(Rejoined - Previously Presented) The electrospinning device according to claim 1, wherein the optical measurement system is movably arranged relative to the surface of the collector.

4.	(Currently Amended) The electrospinning device according to claim 1, wherein the optical measurement system is statically arranged relative to a surface of the collector[

5.	(Currently Amended) The electrospinning device according to claim 1, wherein the processor is configured to control at least one out of the following:
the voltage difference;
a material feed of the liquid through the nozzle; and
a[ of the nozzle relative to the collector;
in dependency on the calculated momentary thickness of the fibrous structure at the[ plurality of[s.

6.	(Previously Presented) The electrospinning device according to claim 1, wherein the processor is configured to control the voltage supply system so as to stop the electrospinning process once a required thickness of the fibrous structure has been reached.

7.	(Previously Canceled). 

8.	(Previously Presented) The electrospinning device according to claim 1, wherein the collector is rotatable around a rotation axis.


10.	(Currently Amended) The electrospinning device according to claim 1, wherein the sensor is a 1D or 2D sensor array configured to detect the radiation along at least one axis, wherein the processor is configured to translate[ of the radiation along the at least one axis of the sensor into a reflection curve and to detect a first peak in the reflection curve, and wherein the first peak is used by the processor to determine the distance between either the collector or the momentary top layer of the fibrous structure and the optical measurement system. 

11.	(Currently Amended) The electrospinning device according to claim 1, wherein the optical[ sensor comprises a laser triangulation sensor.

12.	(Previously Presented) The electrospinning device according to claim 1, wherein the laser device is configured to produce a laser beam having a cross section between 25 µm and 5000 µm.

13.	(Rejoined - Currently Amended) The electrospinning device according to claim 1, wherein the optical measurement system is movable relative to the surface of the collector[ so as to measure the baseline distance and the momentary distance at[ the plurality of locations, the plurality of locations corresponding to a plurality of predefined coordinates.
	
14.	(Currently Amended) The electrospinning device according to claim 13,[ further comprising a user interface[, wherein the processor is configured to receive the predefined coordinates from a user via the user interface.

15.	(Currently Amended) The electrospinning device according to claim 1,[ comprising a position measurement system configured to measure a position of the collector relative to the optical measurement system, wherein the processor is configured to receive position information of the collector from the position measurement system and to trigger the optical measurement system in dependency on the received position information.

 the fibrous structure, the measuring device comprising:
	a frame;
	[ and 
	a carrier, in the form of the collector, for supporting the fibrous structure, the carrier being detachable from the frame and/or the drive shaft[,
	wherein the optical measurement system is movably coupled to the frame and configured to measure a baseline distance between the carrier and the optical measurement system for a plurality of locations on the carrier, and is configured to measure a top layer distance between a top layer of the fibrous structure and the optical measurement system, at the plurality of locations[ on the carrier, and
	wherein the processor is configured to receive the measured baseline carrier distance and [ on the carrier from the optical measurement system and to calculate a thickness of the fibrous structure for all the plurality of locations on the carrier.

17.	(Currently Amended) The electrospinning device according to claim 16,[ comprising a position measurement system configured to measure a position of the carrier relative to the optical measurement system, wherein the processor is configured to receive position information of the carrier from the position measurement system and to trigger the optical measurement system in dependency on the received position information.

18.	(Currently Amended) The electrospinning device according to claim 16,[ further comprising a mounting system to install the carrier with a fixed orientation relative to the frame.

19.	(Previously Canceled) 

20.	(Previously Canceled) 

 using the electrospinning device[
providing[ the electrospinning device[ according to claim 1;
optically measuring a baseline distance between the collector and the optical measurement system for[ the plurality of locations on[ the surface of the collector so as to form the initial height map;
creating a fibrous structure on the surface of the collector by way of electrospinning the liquid through the nozzle using the electrospinning device;
[ during said electrospinning, optically measuring a momentary distance between a momentary top layer of the fibrous structure and the optical measurement system for the[ plurality of locations; and
processing the measured baseline distance and the momentary distance for the[ plurality of locations during the electrospinning process to calculate a momentary thickness of the fibrous structure for the[ plurality of locations.

22.	(Rejoined - Currently Amended) The method of producing according to claim 21, wherein the method comprises:
stopping the electrospinning process, or only continuing the electrospinning at certain areas of the collector, depending on the calculated momentary thickness for the plurality of locations.

23.	(Rejoined - Currently Amended) A method of measuring a thickness of a fibrous structure[ using the electrospinning device[
mounting[ the collector without an electro spun fibrous structure on it into a measurement device[ of the optical measurement system;
 the surface of the collector and the optical measurement system at[ the plurality of locations on the collector so as to form the initial height map;
removing the collector from the measurement device and placing the collector in[ the electrospinning device for creation of[ the electro spun fibrous structure on the collector;
mounting the collector with the electro spun fibrous structure on it into the measurement device;
optically measuring a top layer distance between a top layer of the fibrous structure and the optical measurement system at the[ plurality of locations; and
processing the measured baseline distance and the top layer distance for the[ plurality of locations to calculate a thickness of the fibrous structure at the plurality of locations.

24.	(Currently Amended) The electrospinning device according to claim 1, wherein the processor is configured to control a movement of the collector relative to the nozzle so as to produce different thicknesses of the fibrous structure at different locations.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an electrospinning device to comprise a container for holding material to be spun, a nozzle to outlet the material, a collector to collect spun material, a voltage supply, a measurement system for monitoring the spinning process, and a processor for controlling the spinning process, and while it is generally known to monitor and control thickness of spun material, the prior art of record does not teach or fairly suggest the claimed combination of features with their claimed configuration, in particular whereby an electrospinning device is provided with a container, nozzle, collector, voltage supply system, optical measurement system, and processor configured as claimed, with the optical measurement system comprising the claimed laser device and optical sensor that are configured as claimed, including to measure the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742